     Case 2:21-cv-02230 Document 3 Filed 03/11/21 Page 1 of 4 Page ID #:53




 1 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 2 Grace W. Kang - State Bar No. 271260
      gkang@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Robinhood
 7 Financial LLC
 8
 9                          UNITED STATES DISTRICT COURT
10             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 TAYLOR THOMPSON, an individual               CASE NO. 2:21-cv-02230
   and all other California residents
13 similarly situated,                          NOTICE OF RELATED CASES
14                 Plaintiff,                   [LOCAL RULE 83-1.3.1]
15                    v.
                                                [Related to Case No. 21-CV-00835-
16 ROBINHOOD FINANCIAL LLC,                     VAP(MRW); Case No. 21-CV-00837-
                                                VAP(MRW)]
17                 Defendant.
18
19
20
21
22
23
24
25
26
27
28
     3703951
                                            1
                                  NOTICE OF RELATED CASES
     Case 2:21-cv-02230 Document 3 Filed 03/11/21 Page 2 of 4 Page ID #:54




 1             Pursuant to Local Rule 83-1.3, Defendant Robinhood Financial LLC
 2 (hereinafter “Robinhood”), provides notice that the following cases are related:
 3             •     Kayali, et al. v. Robinhood Financial, LLC, et al., Case No. 21-CV-
                     00835-VAP-MRW (the “Kayali Action”), the lowest-numbered case,
 4                   first filed on January 28, 2021;
 5             •     Gossett, et al. v. Robinhood Financial LLC, et al., Case No. 21-CV-
                     00837-FMO-Ex (the “Gossett Action”), filed on January 29, 2021; and
 6
               •     Thompson v. Robinhood Financial LLC, Case No. 2:21-CV-02230 (the
 7                   “Thompson Action”), removed to federal court on March 11, 2021 (the
                     instant action).
 8
               Robinhood submits that the Kayali Action, the Gossett Action and the
 9
     Thompson Action are related within the meaning of Civil Local Rule 83-1.3. Under
10
     Local Rule 83-1.3, two or more civil actions are related when (a) they arise from the
11
     same or a closely related transaction, happening or event; (b) call for determination
12
     of the same or substantially related or similar questions of law and fact; or (c) for
13
     other reasons that would entail substantial duplication of labor if heard by different
14
     judges. Civ. L.R. 83-1.3.1. All three factors are met here.
15
               First, the Gossett and Kayali Actions have already been deemed related and
16
     the Thompson Action is related for similar reasons. (See Gossett Dkt. No. 22.)
17
     Specifically, Plaintiffs in all three actions are Robinhood customers bringing similar
18
     legal claims arising out of the same or substantially identical transactions, incidents
19
     or events: Robinhood’s restriction of trading on its platform in certain securities,
20
     including (and common to all three Actions), AMC Entertainment (“AMC”).
21
     Compare, e.g., Case No. 21-CV-00835-VAP-MRW, Dkt. No. 10 (“Kayali First
22
     Amended Complaint”) ¶¶ 31, 42, 43 with Case No. 21-CV-00837-VAP-MRW, Dkt.
23
     No. 19 (“Gossett First Amended Complaint”) ¶¶ 74-82 with Case No. 21-CV-02230
24
     (“Thompson Complaint”) ¶¶ 26-30. Plaintiffs in all three actions purport to
25
     represent substantially similar and overlapping Robinhood customers who were
26
     restricted from purchasing certain securities through the Robinhood platform.
27
     Compare, e.g., Kayali First Amended Complaint ¶ 46 (“All Robinhood and TD
28
     3703951
                                                 2
                                      NOTICE OF RELATED CASES
     Case 2:21-cv-02230 Document 3 Filed 03/11/21 Page 3 of 4 Page ID #:55




 1 Ameritrade customers within the United States.”) with Gossett First Amended
 2 Complaint ¶ 21 (“All Robinhood clients and/or users within the United States who
 3 held positions and/or were unable to execute any trade(s) of the Securities or the
 4 Derivatives on or after January 28, 2021, and who were harmed by Robinhood’s
 5 actions to bar or otherwise restrict trading of the same.”) with Thompson Complaint
 6 ¶ 32 (“All California residents who are or were ROBINHOOD customers from
 7 January 2021 through the present who placed a purchase order with ROBINHOOD
 8 for a BLOCKED STOCK but that order was not fulfilled.”).
 9             Second, the Actions also raise similar legal claims for breach of the implied
10 covenant of good faith and fair dealing, negligence and claims arising from
11 California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et
12 seq. Compare, e.g. Kayali First Amended Complaint ¶¶ 74-80 (alleging violation of
13 implied covenant of good faith and fair dealing), ¶¶ 81-88 (alleging negligence) with
14 Gossett First Amended Complaint ¶¶ 132-38 (alleging violation of implied covenant
15 of good faith and fair dealing), ¶¶ 139-47 (alleging negligence), ¶¶ 176-180
16 (alleging UCL violations) with Thompson Complaint ¶¶ 46-55 (alleging violation of
17 implied covenant of good faith and fair dealing), ¶¶ 72-82 (alleging UCL
18 violations), ¶¶ 92-95 (alleging negligence). As such, each action will require
19 adjudication of substantially the same questions of law and fact.
20             Third, given these similarities, conducting the Thompson Action separately
21 from the other actions would cause an unduly burdensome duplication of labor—for
22 both the parties and the Court—and the prospect of conflicting results. Causing the
23 parties and Court to tread the same ground in the Thompson Action as it is doing in
24 the Kayali and Gossett Actions would be an undue waste of resources and would
25 risk inconsistent results on substantially identical claims.
26             Accordingly, Robinhood respectfully submits that the Thompson Action is
27 related to the Kayali and Gossett Actions, pursuant to Civil Local Rule 83-1.3.
28
     3703951
                                                  3
                                       NOTICE OF RELATED CASES
     Case 2:21-cv-02230 Document 3 Filed 03/11/21 Page 4 of 4 Page ID #:56




 1 DATED: March 11, 2021              Respectfully submitted,
 2
                                      Naeun Rim
 3                                    Grace W. Kang
                                      Bird, Marella, Boxer, Wolpert, Nessim,
 4
                                      Drooks, Lincenberg & Rhow, P.C.
 5
 6
 7                                    By:         /s/ Naeun Rim
 8                                                      Naeun Rim
                                            Attorneys for Defendant Robinhood
 9                                          Financial LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3703951
                                             4
                                 NOTICE OF RELATED CASES
